Citation Nr: 0000949	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for tinnitus.

3.  Entitlement to a compensable rating for calculus left 
sublingual gland.

4.  Entitlement to a 10 percent evaluation based on 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Buffalo New York that denied the veteran's application to 
reopen a claim of service connection for hearing loss.  Also 
in this decision the RO denied compensable ratings for the 
veteran's service-connected tinnitus and calculus left 
sublingual gland.

The issue of a compensable rating for service-connected 
calculus left sublingual gland is deferred pending completion 
of the development being sought in the remand order below.

FINDINGS OF FACT

1.  In a June 1973 decision, the RO denied service connection 
for hearing loss; this decision was not appealed and is 
final.

2.  Evidence added to the record since June 1973 is not 
cumulative or redundant, is relevant and probative, and, when 
viewed in conjunction with the evidence previously of record 
is so significant that it must be considered in order to 
fairly decide the merits of the case.

3.  Bilateral hearing loss is attributable to service.

4.  The veteran has recurrent and persistent tinnitus that 
warrants a compensable rating.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1973 rating decision 
denying service connection for hearing loss is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3.  The criteria for a 10 percent evaluation for tinnitus 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1998, 1999).

4.  The criteria for assignment of a 10 percent disability 
evaluation based on multiple noncompensable disabilities have 
not been met.  38 C.F.R. § 3.324.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was found to have normal hearing of 20/20 at his 
induction examination in January 1943.  

A July 1944 hospital admission record reflects the veteran's 
complaint of left ear pain and a two day head cold.  Findings 
revealed left otitis media and acute nasopharyngitis.  As far 
as progress, the record notes that the veteran had been sent 
to the 20th General Hospital on July 31 to have the left ear 
opened and was discharged on August 1 with a recommendation 
to report to the 20th General Hospital clinic.

An August 1944 clinical record contains a diagnosis of otitis 
media, left, acute supp., mild, bearing good due to upper 
respiratory infection.  The disposition was "duty" with a 
recommendation that the veteran report to the 20th General 
Hospital clinic.

Findings at the veteran's separation examination in November 
1945 show bilateral tinnitus incurred in military service 
with no abnormalities noted.  Hearing acuity for the 
whispered voice was 15/15 in each ear.

In December 1945 the veteran filed a claim of service 
connection for an ear infection.  

In a March 1946 rating decision the RO granted service 
connection for tinnitus and assigned a noncompensable rating.  
Hearing was noted to be normal bilaterally.

On file is a February 1949 medical record from a private 
physician who reported clinical findings of a somewhat opaque 
right tympanic membrane and a left retracted membrane.  
Tonsils were found to be enlarged and it was noted that an 
audiogram showed an "abrupt drop beyond 2048, from 20 to 80 
Dcb. probably traumatic perhaps from the firing range".  
Similar findings were made by the same physician in March 
1949.

In a June 1973 rating decision, the RO continued a 
noncompensable rating for the veteran's service-connected 
tinnitus.  The RO also denied the veteran's claims of service 
connection for a perforated left eardrum and hearing loss.

At a VA audiological examination in January 1976, the veteran 
reported that there had been a blast in service from a rifle 
in 1944 which hit his left ear causing an infection with 
decreased hearing and ringing bilaterally on the left more 
than the right.  The veteran also reported using a hearing 
aid in the past 6 months on and off.  On examination there 
was no current infection.  Audiometric testing revealed 
puretone decibel levels of 5, 10, 55, and 85 in the right ear 
and 15, 5, 60 and 100 in the left ear at 500, 1,000, 2,000 
and 4,000 hertz, respectively.  Speech discrimination scores 
were 84 percent correct in each ear.  The veteran was 
diagnosed as having sensory neuro loss on the left more than 
the right.  

In June 1978 the veteran file a claim of service connection 
for hearing loss.  He said that his left ear had been 
punctured by doctors due to an infection in that ear and he 
was hard of hearing in both ears due to a rifle blast near 
his ear.  He also said that he had constant ringing in his 
ears.

In September 1987 the veteran filed a claim for his hearing 
loss and tinnitus.  He said that he had constant ringing in 
his ear ever since a rifle blast went off next to his ear 
causing a ruptured eardrum.

A VA audiogram in June 1993 shows puretone decibel levels of 
10, 50, 55, 85 and 95 in the right ear and 10, 15, 65, 100 
and 100 in the left ear at 500, 1,000, 2,000, 3,000 and 4,000 
hertz, respectively.

In February 1994 the veteran was evaluated by VA for hearing 
aid purposes.  Findings showed that he had normal tympanic 
membranes in both ears and that otoscopy revealed clear 
canals in both ears.  He was noted to have a long history of 
hearing loss.  He was found to have a moderate to profound 
sensorineural hearing loss in the right ear from 1,000 to 
8,000 hertz and good word recognition.  In the left ear he 
was noted to have a moderate to severe to profound 
sensorineural hearing loss from 1,500 to 8,000 hertz and fair 
word recognition.

In October 1996 the veteran presented to a VA medical 
facility for an audiological evaluation.  His major 
complaints included hearing loss and tinnitus.

In March 1997 the RO received a statement (VA Form 21-4138) 
from the veteran making an "informal claim for 
compensation/pension benefits".  

In May 1997 the veteran's representative filed a claim on 
behalf of the veteran for an increased rating for his 
service-connected disabilities.  He also filed an application 
to reopen the veteran's claim of service connection for 
bilateral hearing loss.

In July 1997 the veteran underwent a VA audiology examination 
where he reported having a constant high pitched medium 
intensity ring since an ear infection in service.  He also 
said that he was able to ignore the tinnitus.  Audiological 
testing revealed a moderate to severe sensorial loss from 750 
to 8000 hertz in the right ear and a mild to profound, 
essentially sensorineural loss from 1000 to 8000 hertz in the 
left ear.  In regard to the veteran's hearing loss, the 
examiner stated that he had reviewed the veteran's claims 
file and noted that the veteran had an ear infection in the 
left ear as well as a precipitous high frequency hearing loss 
as was noted by a physician in 1948 and 1949.  He went on to 
state that he suspected that during service the veteran had 
tinnitus related to the severe ear infection as well as high 
frequency loss associated with acoustic trauma from the 
firing range.  He concluded by saying that "it [was] 
therefore likely that both the hearing loss and the tinnitus 
were initiated while in service."

The record contains an unsigned faxed copy of a VA 
examination report performed in September 1997.  The examiner 
relayed the veteran's medical history including a constant 
high pitched ringing in his left ear and hearing loss with 
the use of hearing aids for 20 years.  The examiner said that 
the examination was otherwise unchanged from the prior 
examination and that the veteran's "tenderness" appeared to 
be the result of his middle ear infection in 1943 or 1944.  
He also said that the veteran reported having no major 
exposure to noise.  He said that the veteran's hearing loss 
appeared to be related to age change.

II.  Legal Analysis

Application to Reopen Clam of Service Connection for 
Bilateral Hearing Loss

The RO denied the veteran's claim of service connection for 
hearing loss in June 1973.  The veteran did not appeal this 
decision and it is final.  38 C.F.R. § 20.1103 (1999).  Thus, 
in order to reopen a claim of service connection for 
bilateral hearing loss, new and material evidence must be 
submitted since the June 1973 final decision.  See 
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1990); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998) held that new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In applying the Hodge standard for evaluating new and 
material evidence claims, it is clear from the evidence 
submitted after the RO decision in 1973 that such evidence 
bears directly and substantially on a claim of service 
connection for bilateral hearing loss.  This evidence 
includes audiometric testing in 1993, 1994 and 1996 showing 
bilateral hearing loss (under the standards of 38 C.F.R. 
§ 3.385) as well VA audiology examination reports in 1997 
containing statements in regard to the etiology of the 
veteran's hearing loss.  This evidence is indeed significant 
to the veteran's claim of service connection for bilateral 
hearing loss.  Having determined that new and material 
evidence has been added to the record, the veteran's claim of 
service connection for bilateral hearing loss is reopened.  
Hodge, supra.

As the veteran's claim has been reopened, it must now be 
immediately determined whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 12 
Vet. App. 203 (1999).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The evidence as noted above shows that the veteran was 
hospitalized for a left ear infection in service and includes 
his statements of experiencing hearing problems ever since.  
Private medical records dated shortly after service, in 
February and March 1949, note that audiometer studies showed 
an abrupt drop at "2048, from 20 to 80 dcb.".  Moreover, a 
VA examiner in July 1997 opined that it was likely that the 
veteran's hearing loss was initiated in service.  This 
evidence satisfies the three elements for a plausible claim 
as set out in Caluza and thus establishes a well grounded 
claim.  McManaway v. West, 13 Vet. App. 60 (1999).  See also 
Savage v. Gober, 10 Vet. App. 488 (1997).  Moreover, VA has 
fulfilled its statutory duty to assist the veteran with the 
facts relevant to this claim by properly developing the 
evidence. Caluza; Elkins; Winters.  

In view of the plausibility of the veteran's claim of service 
connection for bilateral hearing loss and the fulfillment of 
VA's duty to assist the veteran in developing this claim, 
consideration will now be given to the underlying merits of 
service connection. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service incurrence will be presumed for certain chronic 
diseases, including organic disease of the nervous system, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

In general, for the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic'".  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  See also Hensley 
v. Brown, 5 Vet. App. 155, 164 (1993) (noting that a hearing 
disability manifested many years after service could be 
service-connected if supported by sufficient evidence of a 
causal nexus to service).

There is evidence on file that both supports a nexus between 
the veteran's present bilateral hearing loss and service, and 
evidence against such a nexus.  The veteran's service medical 
records do not show that he had a hearing loss.  Rather, they 
show that he had normal hearing of 20/20 in each ear at his 
induction examination in January 1943 and are devoid of any 
complaints or treatment for hearing loss, including when the 
veteran was hospitalized with a left ear infection in July 
and August 1944.  They also show that he had normal hearing 
of 15/15 in each ear for the whispered voice at his 
separation examination in November 1945.

Despite the negative findings in regard to hearing loss in 
the veteran's service medical records, he was found to have 
problems with his hearing a little over three years after 
service.  More specifically, he was evaluated by a private 
physician in February 1949 who conducted audiometer studies 
revealing an "abrupt drop beyond 2048, from 20 to 80 
[decibels]".  The physician noted that this was "probably 
traumatic perhaps from the range firing".

The examiner's notation as to the etiology of the veteran's 
hearing loss is consistent with the veteran's more detailed 
report at a VA examination in January 1976 of experiencing 
hearing loss from a rifle blast in service in 1944.  He said 
that the blast hit his left ear.  He was diagnosed as having 
sensory neuro loss on the left more than the right.  Specific 
audiological findings included puretone threshold levels of 
50 decibels at 2,000 hertz and 80 decibels at 4,000 hertz in 
the right ear.  Puretone threshold levels in the left ear 
were 50 decibels at 2000 hertz and 95 decibels at 4000 hertz.  
These findings show the presence of a bilateral hearing loss 
(under the standards of 38 C.F.R. § 3.385). 

The veteran again underwent audiometric studies in July 1997 
in conjunction with an ENT evaluation.  The examiner stated 
that he had reviewed the claims file and noted the 1949 
medical findings of a precipitous high frequency hearing loss 
and opinion of an association with acoustic trauma from the 
firing range.  He went on to state that it was therefore 
likely that the veteran's hearing loss was initiated while in 
service.  

While the examiner's opinion in July 1997 supports a causal 
link between the veteran's present bilateral hearing loss and 
service, another VA examiner opined in September 1997 that 
the veteran's hearing loss was due to "age change".  
However, this opinion is of diminished weight in view of the 
1949 medical record which specifically notes hearing 
problems.  The veteran was 25 years old at the time of this 
evaluation. 

It should also be pointed out that in denying this claim, the 
RO noted in the February 1998 rating decision and May 1998 
Supplemental Statement of the Case that a review of the 
claims file showed no evidence of treatment records in 1949.  
Such records are on file and constitute probative evidence in 
support of the veteran's claim of service connection for 
bilateral hearing loss.  

In sum, there is both positive and negative evidence 
addressing the issue of a nexus between the veteran's 
bilateral hearing loss and service, none of which is 
conclusive.  By resolving all reasonable doubt in the 
veteran's favor as the law requires, the veteran's claim of 
service connection for bilateral hearing loss is granted.  
38 U.S.C.A. § 5107(b).

Compensable Rating for Tinnitus

The veteran contends that his service-connected tinnitus 
warrants a compensable rating.  He reported in statements as 
well as at two recent VA examinations, in July 1997 and 
September 1997, that his tinnitus was constant and high 
pitched.

On May 11, 1999, VA announced amendments to VA's Schedule for 
Rating Disabilities as it pertained to the criteria for 
evaluating diseases of the ear and other sense organs, to 
include tinnitus.  See 64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  The amended criteria 
became effective on June 10, 1999.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Although the RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria, in light of the foregoing decision, in which the 
Board has reached a favorable disposition in the current 
appeal (the assignment of a 10 percent rating for the 
veteran's tinnitus, the maximum allowable under either the 
former or revised criteria in the Rating Schedule), the Board 
finds that the veteran is not prejudiced by the application 
of the revised criteria in the first instance without first 
remanding the matter to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The veteran's tinnitus has been rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 of the Rating Schedule.  Under the 
former criteria, that code provided that persistent tinnitus, 
which was a symptom of a head injury, a concussion or 
acoustic trauma, warranted a 10 percent evaluation.  The 
revised criteria remove the requirement that tinnitus be a 
symptom of either a head injury, a concussion or of acoustic 
trauma, and that it be persistent.  Instead, under the 
revised criteria, if the tinnitus is shown to be recurrent, a 
maximum 10 percent evaluation is warranted.

The Board finds the veteran's contentions regarding the 
persistency of his tinnitus to be credible, especially in 
light of the medical evidence that reflects that he 
complained on at least two occasions of suffering from 
constant tinnitus.  Accordingly, the Board finds that the 
veteran's bilateral tinnitus is recurrent, and therefore a 10 
percent evaluation, under the revised criteria is warranted.  
As the veteran is deemed entitled to the maximum assignable 
evaluation under the revised criteria, consideration of the 
former criteria is unnecessary.  Karnas, supra.

Entitlement to a 10 Percent Rating under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (1999).  

The consideration of the benefits of § 3.324 is predicated on 
the existence solely of noncompensable service-connected 
disabilities.  The existence of at least one compensable 
service-connected disability renders this issue moot.  Butts 
v. Brown, 5 Vet. App. 532, 541 (1993).  In this respect, a 
grant by the Board of a compensable rating for one of the 
service-connected disabilities would eliminate the 
possibility of the application of § 3.324.  

In view of the Board's grant of a compensable (10 percent) 
rating for the veteran's service-connected tinnitus as noted 
above, the issue of entitlement to an evaluation under 
38 C.F.R. § 3.324 is moot.  Butts, supra.  The issue is 
dismissed. 


ORDER

Service connection for bilateral hearing loss is granted.

A compensable (10 percent) rating for tinnitus is granted, 
subject to regulations governing awards of monetary benefits.

The issue of entitlement to a 10 percent disability 
evaluation pursuant to 38 C.F.R. § 3.324 is dismissed.

REMAND

Compensable Rating for Calculus Left Sublingual Gland

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 

When an unlisted condition is encountered under the rating 
schedule, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.

As shown by the RO's February 1998 rating decision and May 
1998 Statement of the Case, the RO characterized the 
veteran's disability as a calculus left inguinal "gland" as 
opposed to it's proper identity as a left sublingual gland.  
The sublingual gland is (located beneath the tongue, 
Dorland's Illustrated Medical Dictionary 1596 (28th ed. 1994) 
as opposed to the term "inguinal" which pertains to the 
groin.  With this in mind, it is reasonable to have rated a 
calculus of the groin under the criteria for cholecystitis 
(inflammation of the gallbladder, Dorland's Illustrated 
Medical Dictionary 316 (28th ed. 1994), but not so reasonable 
to apply this criteria for a calculus in the mouth.  See 
38 C.F.R. § 4.114, Diagnostic Code 7314 (1999).  This is 
evident since the criteria for rating cholecystitis does not 
affect the same function, anatomical location or 
symptomatology as that of the veteran's service-connected 
calculus of the left sublingual gland.  38 C.F.R. § 4.20.

So as to not prejudice the veteran, this case must be 
referred back to the RO for consideration of all applicable 
criteria under VA's rating schedule as it pertains to the 
veteran's service-connected calculus left sublingual gland.  
38 C.F.R. § Part 4.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should review the veteran's claim 
for a compensable rating for his service-
connected calculus left sublingual gland 
with consideration given to rating under 
a closely related disease or injury in 
which not only the function is affected, 
but the anatomical localization and 
symptomatology are closely analogous.  
38 C.F.R. § 4.20.  If the decision 
remains adverse to the veteran, he and 
his representative should be given a 
Supplemental Statement of the Case.

After the veteran and his representative have been given an 
opportunity to respond to the Supplemental Statement of the 
Case, the claims folder should be returned to this Board for 
further appellate review, if appropriate.  No action is 
required of the veteran until he receives further notice.  
The purposes of this remand are to procure clarifying data 
and to comply with the governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



